Name: 2005/161/EC: Commission Decision of 24 February 2005 as regards Community financial aid for the year 2005, to certain Community reference laboratories in the veterinary public health field of residues (notified under document number C(2005) 392)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  research and intellectual property;  agricultural policy;  cooperation policy;  health;  economic policy
 Date Published: 2005-10-18; 2005-02-25

 25.2.2005 EN Official Journal of the European Union L 52/49 COMMISSION DECISION of 24 February 2005 as regards Community financial aid for the year 2005, to certain Community reference laboratories in the veterinary public health field of residues (notified under document number C(2005) 392) (Only the German, French, Italian and Dutch texts are authentic) (2005/161/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 28(2) thereof, Whereas: (1) Decision 90/424/EEC provides that the Community is to contribute towards improving the efficiency of veterinary inspections by granting financial aid to reference laboratories. Any reference laboratory designated as such, in accordance with Community veterinary legislation may receive Community aid, subject to certain conditions. (2) Commission Regulation (EC) No 156/2004 of 29 January 2004 on the Communitys financial assistance to the Community reference laboratories pursuant to Article 28 of Decision 90/424/EEC (2) provides that the financial contribution from the Community is to be granted if the approved work programmes are efficiently carried out and that the beneficiaries supply all the necessary information within certain time limits. (3) The Commission has assessed the work programmes and corresponding budget estimates submitted by the concerned Community reference laboratories for the year 2005. (4) Accordingly, Community financial aid should be granted to designed Community reference laboratories for the functions and duties provided for in Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (3). (5) Further aid should also be granted for the organisation of workshops in the areas falling under the responsibility of the Community reference laboratories. (6) Sound financial management requires that recurring difficulties which have occurred in the operation of the Community reference laboratory in Rome be taken into account when providing the Community financial aid to it. In December 2004, that laboratory has been audited to further verify compliance with the functions, duties and eligibility conditions laid down by Community rules. (7) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (4), veterinary and plant health measures undertaken in accordance with Community rules are financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply to this Decision. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The Community grants financial aid to Germany for the functions and duties provided for in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Bundesamt fÃ ¼r Verbraucherschutz und Lebensmittelsicherheit (formerly the Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin (BGVV)), Berlin, Germany, for the detection of residues of certain substances. For the period from 1 January 2005 to 31 December 2005, that financial aid shall not exceed EUR 420 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial aid to Germany for the organisation of a workshop by the laboratory referred to in paragraph 1. That aid shall not exceed EUR 30 000. Article 2 1. The Community grants financial aid to France for the functions and duties provided for in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Laboratoire dÃ ©tudes et de recherches sur les mÃ ©dicaments vÃ ©tÃ ©rinaires et les dÃ ©sinfectants de LAgence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments, (formerly the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaries (CNEVA-LMV)), FougÃ ¨res, France, for the detection of residues of certain substances. For the period from 1 January 2005 to 31 December 2005, that financial aid shall not exceed EUR 420 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial aid to France for the organisation of a workshop by the laboratory referred to in paragraph 1. That aid shall not exceed EUR 30 000. Article 3 1. The Community grants financial aid to Italy for the functions and duties provided for in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Istituto Superiore di SanitÃ , Rome, Italy, for the detection of residues of certain substances. For the period from 1 January 2005 to 31 December 2005, that financial aid shall not exceed EUR 420 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial aid to Italy for the organisation of two workshops by the laboratory referred to in paragraph 1. That aid shall not exceed EUR 30 000. Article 4 1. The Community grants financial aid to the Netherlands for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Rijksinstituut voor Volksgezondheid en MilieuhygiÃ «ne (RIVM), Bilthoven, the Netherlands, for the detection of residues of certain substances. For the period from 1 January 2005 to 31 December 2005, that financial aid shall not exceed EUR 420 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial aid to the Netherlands for the organisation of a workshop by the laboratory referred to in paragraph 1. That aid shall not exceed EUR 30 000. Article 5 This Decision is addressed to the Federal Republic of Germany, the French Republic, the Italian Republic and the Kingdom of the Netherlands. Done at Brussels, 24 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31). (2) OJ L 27, 30.1.2004, p. 5. (3) OJ L 125, 23.5.1996, p. 10. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (4) OJ L 160, 26.6.1999, p. 103.